                                                      Case 3:18-cv-00501-LRH-WGC Document 48 Filed 12/11/19 Page 1 of 2



                                                  1 FRANCIS C. FLAHERTY, ESQ.
                                                    Nevada Bar No. 5303
                                                  2 fflaherty@dyerlawrence.com
                                                    SILVIA U. VILLANUEVA, ESQ.
                                                  3 Nevada Bar No. 13608
                                                    svillanueva@dyerlawrence.com
                                                  4 DYER LAWRENCE, LLP
                                                    2805 Mountain Street
                                                  5 Carson City, Nevada 89703
                                                  6 Telephone: (775) 885-1896
                                                    Attorneys for Plaintiff Jenny A. Hunt
                                                  7
                                                  8
                                                  9
                                                 10
                                                 11                                UNITED STATES DISTRICT COURT
                                                 12                                         DISTRICT OF NEVADA
                                                 13
                                                 14 JENNY A. HUNT, f.k.a. JENNY A. RICCI,
                                                                                                       CASE NO.: 3:18-cv-00501-LRH-WGC
                                                 15                        Plaintiff,

                                                 16 v.
                                                                                                        STIPULATION FOR EXTENSION OF
                                                 17 WASHOE COUNTY SCHOOL DISTRICT, a                   TIME TO IMPLEMENT SETTLEMENT
                                                    political subdivision of the State of Nevada,              (FIRST REQUEST)
                                                 18
                                                                           Defendant.                        AND ORDER THEREON
                                                 19
                                                 20
                                                 21         Plaintiff Jenny A. Hunt, f.k.a. Jenny A. Ricci (“Plaintiff” or “Hunt”) and Defendant Washoe
                                                 22 County School District (“Defendant” or the “School District”) (collectively, at times, the “Parties”),
                                                 23
                                                    by and through their respective counsel, hereby stipulate, agree and request that the deadline set by
                                                 24
                                                    United States Magistrate Judge Carla Baldwin Carry, in her Minute Order dated December 4, 2019,
                                                 25
                     Carson City, Nevada 89703




                                                    for the parties to file a stipulation dismissing this action with prejudice by no later than the close of
Dyer Lawrence, LLP




                                                 26
                     2805 Mountain Street




                                                    business on Wednesday, December 11, 2019, be extended until the close of business on Wednesday,
                                                 27
                     (775) 885-1896




                                                    December 18, 2019.
                                                 28


                                                                                                   1
                                                      Case 3:18-cv-00501-LRH-WGC Document 48 Filed 12/11/19 Page 2 of 2



                                                  1         The Parties participated in a second Early Neutral Evaluation Session before Magistrate
                                                  2 Judge Carry on November 27, 2019 and reached an agreement resolving the case. The Parties have
                                                  3 made substantial progress reducing the agreed upon resolution to a settlement agreement but require
                                                  4 additional time to complete that process.
                                                  5
                                                  6 DATED this 11th day of December, 2019.               DATED this 11th day of December, 2019

                                                  7 BY:       /S/ FRANCIS FLAHERTY               .       BY:     /S/ RICARDO CORDOVA             .
                                                          FRANCIS C. FLAHERTY, ESQ.                            ANTHONY L. HALL, ESQ.
                                                  8       Nevada Bar No. 5303                                  Nevada Bar No. 5977
                                                          fflaherty@dyerlawrence.com                           AHall@SHJNevada.com
                                                  9       SILVIA U. VILLANUEVA, ESQ.                           RICARDO N. CORDOVA, ESQ.
                                                          Nevada Bar No. 13608                                 Nevada Bar No. 11942
                                                 10       svillanueva@dyerlawrence.com                         RCordova@hollandhart.com
                                                          Dyer Lawrence, LLP                                   SIMONS HALL JOHNSTON PC
                                                 11       2805 Mountain Street                                 6490 S. McCarran Blvd., Ste. F-46
                                                          Phone: (775) 885-1896                                Reno, Nevada 89509
                                                 12       Fax: (775) 885-8728                                  Telephone: (775) 785-0088
                                                 13
                                                          Attorneys for Plaintiff                              Attorneys for Defendant
                                                 14
                                                 15                                                  ORDER
                                                 16       IT IS SO ORDERED, nunc pro tunc.IT IS SO ORDERED.
                                                 17       DATED this 12th day of December, 2019.
                                                 18                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                                          ________________________________
                                                 19                                                       LARRY R. HICKS
                                                                                                DATED:    UNITED STATES DISTRICT JUDGE
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                     Carson City, Nevada 89703
Dyer Lawrence, LLP




                                                 26
                     2805 Mountain Street




                                                 27
                     (775) 885-1896




                                                 28


                                                                                                     2
